IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00144-CR

SEAN CAREY LYNN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 32417CR


                          MEMORANDUM OPINION


      Sean Carey Lynn was convicted of Failure to Register as a Sex Offender and

sentenced to 12 years in prison. TEX. CODE CRIM. PROC. ANN. art. 62.102 (Vernon 2006).

We affirm.

      In his sole issue, Lynn contends the evidence is insufficient to support the

conviction.   He relies solely on the "reasonable hypothesis analytical construct" as

support for why the evidence was insufficient. That construct for determining the

sufficiency of the evidence was abrogated by the Court of Criminal Appeals in 1991.

Geesa v. State, 820 S.W.2d 154, 159, 161 (Tex. Crim. App. 1991). Because Lynn argues no
other reason in support of his issue that the evidence is insufficient, his issue is

overruled.

        Accordingly, the trial court’s judgment is affirmed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed March 25, 2009
Do not publish
[CR25]




Lynn v. State                                                                 Page 2